EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Czanik on 11/1/21.
The application has been amended as follows: 

Claim 1: the claim has been replaced with 
--	An apparatus comprising:
(a)	an irrigation fluid source including an irrigation fluid fitting, wherein the irrigation fluid fitting has a head, wherein the head of the irrigation fluid fitting has a first width;
(b)	an inflation fluid source including an inflation fluid fitting, wherein the inflation fluid fitting has a head, wherein the head of the inflation fluid fitting has a second width;
(c)	an elongate shaft, wherein the elongate shaft comprises:
(i)	an inflation lumen,
(ii)	an irrigation lumen, wherein the irrigation lumen is in fluid isolation from the inflation lumen, and

(d)	a dilation balloon located at the distal portion of the elongate shaft, wherein the dilation balloon is in fluid communication with the inflation lumen; and
	(e)	a fitting member at a proximal end of the elongate shaft, wherein the fitting member comprises:
(i)	an inflation fluid port in fluid communication with the inflation lumen,
(ii)	an irrigation fluid port in fluid communication with the irrigation lumen, wherein the irrigation fluid port includes a locking structure configured to couple with the  irrigation fluid fitting, and 
(iii)	a blocking structure adjacent to the irrigation fluid port, wherein the blocking structure defines a gap about the irrigation fluid port, wherein the gap has a third[[first]] width, wherein the first width of the head of the irrigation fluid fitting is less than the third width, wherein the second width of the head of the inflation fluid fitting is greater than the third width, wherein the blocking structure includes first and second wings that each extend distally beyond the locking structure of the irrigation fluid port and proximally beyond the locking structure of the irrigation fluid port.--
Claims 10-12: Cancelled
Claim 18: The claim has been replaced with 
--A dilation system comprising:
(a)	an irrigation fluid source having an irrigation fluid fitting, wherein the irrigation fluid fitting has a head, wherein the head of the irrigation fluid fitting has a first width;
(b)	an inflation fluid source having an inflation fluid fitting, wherein the inflation fluid fitting has a head, wherein the head of the inflation fluid fitting has a second width, wherein the second width is greater than the first width; and
(c)	a dilation catheter, the dilation catheter comprising:
(i)	an elongate shaft, wherein the elongate shaft comprises:
(A)	an inflation lumen,
(B)	an irrigation lumen, wherein the irrigation lumen is in fluid isolation from the inflation lumen, and
(C)	at least one irrigation opening at a distal portion of the elongate shaft, wherein the at least one irrigation opening is in fluid communication with the irrigation lumen,
(ii)	a dilation balloon located at the distal portion of the elongate shaft, wherein the dilation balloon is in fluid communication with the inflation lumen, and
(iii)	a fitting member at a proximal end of the elongate shaft, wherein the fitting member comprises:

	(B)	an irrigation fluid port in fluid communication with the irrigation lumen, wherein the irrigation fluid port is configured to couple with the irrigation fluid fitting of the irrigation fluid source, and 
	(C)	a blocking structure adjacent to the irrigation fluid port, wherein the blocking structure includes at least one wing that extends distally beyond the irrigation fluid port and proximally beyond the irrigation fluid port, wherein the at least one wing of the blocking structure is configured to prevent the head of the inflation fluid fitting from coupling with the irrigation fluid port yet permit the head of the irrigation fluid fitting to couple with the irrigation fluid port.--
Claim 20: The claim has been replaced with 
--An apparatus comprising:
(a)	an irrigation fluid source including an irrigation fluid fitting, wherein the irrigation fluid fitting has a head, wherein the head of the irrigation fluid fitting has a first width;
(b)	an inflation fluid source including an inflation fluid fitting, wherein the inflation fluid fitting has a head, wherein the head of the inflation fluid fitting has a second width that is greater than the first width;
(c) 	an elongate shaft, wherein the elongate shaft comprises:
(i)	an inflation lumen,

(iii)	at least one irrigation opening at a distal portion of the elongate shaft, wherein the at least one irrigation opening is in fluid communication with the irrigation lumen;
(d)	a dilation balloon located at the distal portion of the elongate shaft, wherein the dilation balloon is in fluid communication with the inflation lumen; and
(e)	a fitting member at a proximal end of the elongate shaft, wherein the fitting member comprises:
(i)	an inflation fluid port in fluid communication with the inflation lumen,
(ii)	an irrigation fluid port in fluid communication with the irrigation lumen, wherein the irrigation fluid port includes a locking structure,
(iii)	a first wing extending along a first side of the irrigation fluid port, wherein the first wing extends proximally past a proximal end of the locking structure of the irrigation fluid port, wherein the first wing includes a notch positioned between the inflation fluid port and the irrigation fluid port and is formed as a detent of the first wing, wherein the notch is configured to accommodate a portion of the inflation fluid fitting, and
(iv)	a second wing extending along a second side of the irrigation fluid port, wherein the second wing extends proximally past the proximal end of the irrigation fluid port,

wherein the first and second wings are configured to prevent the inflation fluid fitting from coupling with the irrigation fluid port yet permit the irrigation fluid fitting to couple with the irrigation fluid port.--
Claim 22: Cancelled
Claim 24: On line 1, “The dilation system of” has been replaced with --The apparatus of—
Claim 25: On line 1, “The dilation system of” has been replaced with --The apparatus of—
Claim 30: On line 2, “configured to couple with an irrigation fluid” has been replaced with -- configured to couple with the irrigation fluid—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The art of record when considered alone or in combination neither renders obvious nor anticipates a dilation catheter having a blocking structure with at least one wing that extends distally beyond the irrigation fluid port and proximally beyond the irrigation fluid port, wherein the at least one wing of the blocking structure is configured to prevent the head of the inflation fluid fitting from coupling with the irrigation fluid port yet permit the head of the irrigation fluid fitting to couple with the irrigation fluid port (claims 18 and 20) (note that this limitation is found in claim 1 by stating “wherein the first width of the head of the irrigation fluid fitting is less than the third width, wherein the second width of the head of the inflation fluid fitting is greater than the third width”), in conjunction with the rest of the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771